Title: To James Madison from James Simpson, 14 June 1802
From: Simpson, James
To: Madison, James


					
						No. 41.
						Sir
						Tangier 14th. June 1802
					
					No. 40 concluded 10th. Inst., and forwarded to Gibraltar I presume is still there, and that this will go from thence with it.
					I have now the honour to acquaint you that yesterday the Governour sent for me, to say he had just received a Letter from the Emperour with orders to acquaint me, that since Passports could not be granted for the two Cargoes Wheat he wished to send to Tripoly, His Majesty had directed the Vessels should go to Tunis; which I was happy to hear, as by that means we get rid of what threatened to be a very unpleasant piece of busyness.
					In the evening, at the request of the Governour, I wrote His Majesty to explain again, the powerfull motives why I could not sanction Vessels going to Tripoly, but that I was ready to grant the usual Certificates for those His Majesty might direct to be laden with Cargoes his property, for Tunis.
					Our Governour has taken upon him to allow the Swedish Consuls Secretary to remain in his House, & hoist the Flag of His Nation as usual, untill His Majesty’s farther pleasure shall be known.  On Saturday the following Stores were landed at this Port from Gibraltar for His Majestys Service
					2 Brass 24 pounders
					2 do. 13 Inch Mortars
					2 do. Cohorns.
					6 do. 3 pounder Field pieces with Carriages.
					a considerable quantity of packages containing fixed  Cartaridges of every description for these Guns, and a   variety of Gunners Stores.
					It is presumed these are a Present from the British Government.  I have the honour to be with great Respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
